 1

 2
                             UNITED STATES DISTRICT COURT
 3                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 4

 5     BAO XUYEN LE, as Personal
       Representative of the Estate of Tommy Le;
 6     HOAI “SUNNY” LE; and DIEU HO,

                             Plaintiffs,
 7
           v.                                              C18-55 TSZ
 8
       REVEREND DR. MARTIN LUTHER                          MINUTE ORDER
 9
       KING, JR. COUNTY; and KING
       COUNTY DEPUTY SHERIFF CESAR
10
       MOLINA,
11                           Defendants.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14        (1)   The deferred portion of the motion for summary judgment brought by
   defendant King County Deputy Sheriff Cesar Molina, docket no. 87, in which he sought
15 qualified immunity as a matter of law, is DENIED.
             Qualified immunity involves a two-pronged inquiry: (i) whether the facts, taken
16
     “in the light most favorable” to the party asserting injury, show that the state actor
     violated a constitutional right; and (ii) whether, when all inferences from the evidence are
17
     drawn “in the light most favorable” to the party asserting injury, the constitutional right
     in question was “clearly established” at the time of the violation. See Tolan v. Cotton,
18
     572 U.S. 650, 655-57 (2014). Whether Deputy Molina is entitled to qualified immunity
     is an issue of law that must be decided by the Court, see Hunter v. Bryant, 502 U.S. 224,
19
     228 (1991), but the Court may submit the related factual questions to the jury, see
     Morales v. Fry, 873 F.3d 817, 824 (9th Cir. 2017) (citing cases from the First, Second,
20
     Third, Fourth, Sixth, Seventh, Eighth, Eleventh, and District of Columbia Circuits).
21        With regard to the first part of the qualified immunity analysis, i.e., whether
   Deputy Molina used excessive force in violation of the Fourth Amendment, the Court has
22 already concluded that genuine disputes of material fact preclude summary judgment; the
   parties disagree about the events preceding the fatal shooting of Tommy Le. See Minute
23

     MINUTE ORDER - 1
 1 Order at ¶ 2(c) (docket no. 148). As to the second question posed under the qualified
   immunity doctrine, Deputy Molina argues that recent opinions of the United States
 2 Supreme Court and the United States Court of Appeals for the Ninth Circuit require the
   Court to rule as a matter of law that, in shooting Tommy Le, Deputy Molina did not
 3 violate a “clearly established” constitutional right. None of the authorities on which
   Deputy Molina relies, however, permit the Court to resolve the parties’ factual disputes
 4 about what happened just prior to Tommy Le’s death. See Kisela v. Hughes, 138 S. Ct.
   1148 (2018); District of Columbia v. Wesby, 138 S. Ct. 577 (2018); White v. Pauly, 137
 5 S. Ct. 548 (2017); Vos v. City of Newport Beach, 892 F.3d 1024 (9th Cir. 2018);
   Woodward v. City of Tucson, 870 F.3d 1154 (9th Cir. 2017); S.B. v. Cty. of San Diego,
 6 864 F.3d 1010 (9th Cir. 2017); see also Reese v. Cty. of Sacramento, 888 F.3d 1030,
   1037 (9th Cir. 2018) (reiterating that, with respect to the “clearly established” prong of
 7 the qualified immunity analysis, “only the jury can decide the disputed factual issues”
   (quoting Morales, 873 F.3d at 823)).
 8
           Indeed, in Reese, the issue of qualified immunity was not resolved until after a
 9 seven-day jury trial, on a post-verdict motion for judgment as a matter of law, 888 F.3d at
   1035-36, and in every other recent opinion cited by Deputy Molina, the facts either
10 (i) were “largely undisputed,” see Woodward, 870 F.3d at 1155; see also Vos, 892 F.3d at
   1028 (events were captured on surveillance video); S.B., 864 F.3d at 1012 (three sheriff’s
11 deputies provided generally consistent accounts); or (ii) established beyond doubt that the
   injured individual had been armed and posed a threat to someone at the scene, see Kisela,
12 138 S. Ct. at 1150-51 (woman with a large kitchen knife standing within six feet of her
   roommate); White, 137 S. Ct. at 549-50 (after decedent’s brother fired two shotgun blasts,
13 decedent pointed a handgun out an open window at an officer and was shot by a different
   officer).
14
           The Supreme Court has articulated a reasonableness standard for evaluating
15 whether the force used to effect a particular seizure was consistent with the Fourth
   Amendment. See Graham v. Connor, 490 U.S. 386 (1989). The factors outlined in
16 Graham include “the severity of the crime at issue, whether the suspect poses an
   immediate threat to the safety of the officers or others, and whether he is actively
17 resisting arrest or attempting to evade arrest by flight.” Id. at 396. The Ninth Circuit also
   considers the quantum of force used, the availability of alternative methods of capturing
18 or detaining the suspect, and the suspect’s mental and emotional state. See, e.g., Luchtel
   v. Hagemann, 623 F.3d 975, 980 (9th Cir. 2010). According to the Ninth Circuit, since
19 before June 2017, when Tommy Le was fatally shot, the law has been “clearly
   established” that law enforcement personnel “may not kill suspects who do not pose an
20 immediate threat to their safety or to the safety of others simply because [the suspects]
   are armed.” Van Bui v. City & Cty. of San Francisco, 699 Fed. App’x 614, 616 (9th Cir.
21 2017) (defining “clearly established” law as of December 2010). In this matter, whether
   Tommy Le was “armed” is in dispute. Moreover, plaintiffs have raised triable issues
22 concerning (i) whether a reasonable officer in the same situation as Deputy Molina would
   have believed Tommy Le posed an immediate threat to the safety of the officers or others
23 at the scene; and (ii) whether the use of less drastic measures was feasible. Whether

    MINUTE ORDER - 2
 1 Deputy Molina is entitled to qualified immunity cannot be determined in advance of trial,
   and his motion for summary judgment must be denied.
 2
          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 3 record.

 4         Dated this 24th day of May, 2019.

 5                                                 William M. McCool
                                                   Clerk
 6
                                                   s/Karen Dews
 7                                                 Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
